UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-02658-SK Date February 18, 2020

Title Robert Okumoto v. Nancy A. Berryhill

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

On April 8, 2019, Plaintiff, proceeding pro se, filed a complaint challenging Defendant’s
denial of social security benefits. (ECF 1). On November 12, 2019, the Court issued an order
granting the parties’ stipulation to extend the deadline for Plaintiff's motion to be filed on or
before February 4, 2020, with all other deadlines to be extended accordingly. (ECF 22). But as
of the date of this Order, Plaintiff has not filed the required document, nor has he filed a
request for an extension of time to do so.

Accordingly, Plaintiff is ORDERED TO SHOW CAUSE on or before March 10,
2020, why this action should not be dismissed for failure to prosecute. Plaintiff may discharge
this Order to Show Cause by filing his motion on or before March 10, 2020.

Plaintiff is advised that the failure to comply with and file a timely response
to this Order may result in this action being involuntarily dismissed. See Fed. R.
Civ. P. 41(b); L.R. 41-1. If Plaintiff wishes to voluntarily dismiss this action, he may do so by
filing the attached notice of voluntary dismissal (CV-09).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of |
